Exhibit 99.2 CREDIT AGREEMENT Dated as of September 6, 2007 among TASTY BAKING COMPANY, as Borrower, the other Loan Parties party hereto and PIDC LOCAL DEVELOPMENT CORPORATION, as Lender ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1 1.01Defined Terms 1 1.02Other Interpretive Provisions 13 1.03Accounting Terms 14 1.04INTENTIONALLY OMITTED 14 1.05Times of Day 14 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 14 2.01Loans 14 2.02INTENTIONALLY OMITTED 15 2.03INTENTIONALLY OMITTED 15 2.04INTENTIONALLY OMITTED 15 2.05INTENTIONALLY OMITTED 15 2.06INTENTIONALLY OMITTED 15 2.07INTENTIONALLY OMITTED 15 2.08INTENTIONALLY OMITTED 15 2.09Prepayments 16 2.10Mandatory Prepayment 16 2.11INTENTIONALLY OMITTED 17 2.12INTENTIONALLY OMITTED 17 2.13Interest; Repayment of Loans 17 2.14INTENTIONALLY OMITTED 18 2.15Fees 18 2.16Computation of Interest and Fees 18 2.17Evidence of Debt 19 2.18Payments Generally 19 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 19 3.01Taxes 19 3.02INTENTIONALLY OMITTED 20 3.03Increased Costs 20 3.04INTENTIONALLY OMITTED 21 3.05INTENTIONALLY OMITTED 21 3.06Survival 21 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 21 4.01Conditions of Initial Credit Extension 21 4.02Conditions to all Credit Extensions 25 4.03INTENTIONALLY OMITTED 25 4.04Conditions of Loans 25 ARTICLE V REPRESENTATIONS AND WARRANTIES 27 5.01Existence, Qualification and Power; Compliance with Laws 27 5.02Authorization; No Contravention 27 5.03Governmental Authorization; Other Consents 27 5.04Binding Effect 28 5.05Financial Statements; No Material Adverse Effect 28 5.06Litigation 28 5.07No Default 28 5.08Ownership of Property; Liens 29 5.09Insurance 29 5.10Taxes 29 5.11ERISA Compliance 29 5.12Subsidiaries 30 5.13Margin Regulations; Investment Company Act; Public Utility Holding Company Act 30 i 5.14Disclosure 30 5.15Compliance with Laws 30 5.16Intellectual Property; Licenses, Etc. 31 5.17Rights in Collateral; Priority of Liens 31 5.18INTENTIONALLY OMITTED 31 5.19Patriot Act, Etc. 31 5.20Business Interruptions 31 5.21Acquisitions, Names and Organization Numbers 31 5.22Solvency 32 5.23Common Enterprise 32 5.24Senior Financing 33 5.25MELF Financing 33 5.26Location of Collateral 33 ARTICLE VI AFFIRMATIVE COVENANTS 33 6.01Financial Statements 33 6.02Certificates; Other Information 34 6.03Notices 35 6.04Payment of Obligation 35 6.05Preservation of Existence, Etc. 35 6.06Maintenance of Properties 35 6.07Maintenance of Insurance 36 6.08Compliance with Contractual Obligations and Laws 36 6.09Books and Records 36 6.10Inspection Rights 37 6.11Use of Proceeds 37 6.12Employment Objective 37 6.13Guarantor 37 6.14Collateral Records 37 6.15Security Interests 37 6.16ERISA Matters 38 6.17INTENTIONALLY OMITTED 38 6.18Prevailing Wages and Applicable Law related to Funding Sources 38 6.19Affiliate Indebtedness 38 6.20Additional Documents and Future Actions 38 6.21City of Philadelphia Code 38 6.22Senior Financing 38 6.23MELF Financing 39 6.24RACP Grant 39 ARTICLE VII NEGATIVE COVENANTS 39 7.01Liens 39 7.02INTENTIONALLY OMITTED 40 7.03Indebtedness 40 7.04Acquisitions 41 7.05Guarantees 41 7.06Fundamental Changes 41 7.07Sublease or Disposition of Navy Yard Property 42 7.08INTENTIONALLY OMITTED 42 7.09Change in Nature of Business 42 7.10INTENTIONALLY OMITTED 42 7.11Burdensome Agreements 42 7.12Use of Proceeds 42 7.13Patriot Act, Etc. 43 7.14INTENTIONALLY OMITTED 43 7.15Tax Returns 43 ii 7.16Name Change; State of Organization 43 7.17Location of Collateral 43 7.18Senior Financing 43 7.19MELF Financing 43 7.20Relocation 43 ARTICLE VIII NAVY YARD PROJECT 43 8.01Navy Yard Equipment 43 8.02Line Item Budget and Disbursement Schedule 43 8.03Project Schedule 44 8.04Payment of Navy Yard Project Costs 44 8.05Purchase Orders 44 8.06Permits 45 8.07Zoning and Land Use 45 8.08Economic Opportunity Zone 45 8.09Fees Payable to Loan Parties 45 8.10Right of Lender to Inspect Navy Yard Property 45 8.11Publicity and Sign Regarding Financing 45 8.12Notification of Disputes 46 8.13Completion of the Navy Yard Project 46 8.14Inspector 46 8.15Navy Yard Lease 46 ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 47 9.01Events of Default 47 9.02Specific Remedies of Lender upon Event of Default resulting from Non-Compliance with Sections 6.12, 6.18, 6.21 and 7.20 47 9.03Remedies Upon any Event of Default 47 9.04Application of Funds 47 9.05Discharge of Liens 47 ARTICLE X INTENTIONALLY OMITTED 47 ARTICLE XI MISCELLANEOUS 47 11.01Amendments, Etc. 47 11.02Notices; Effectiveness; Electronic Communications 47 11.03No Waiver; Cumulative Remedies 47 11.04Expenses; Indemnity; Damage Waiver 47 11.05Payments Set Aside 47 11.06Successors and Assigns 47 11.07Treatment of Certain Information; Confidentiality 47 11.08Right of Setoff 47 11.09Interest Rate Limitation 47 11.10Counterparts; Integration; Effectiveness 47 11.11Survival of Representations and Warranties 47 11.12Severability 47 11.13Governing Law; Jurisdiction; Etc. 47 11.14Waiver of Right to Trial by Jury 47 11.15Patriot Act Notice 47 11.16Time of the Essence 47 11.17INTENTIONALLY OMITTED 47 11.18Savings Clause 47 iii SCHEDULES 5.06 Litigation 5.09 Insurance Coverage 5.11 Unfunded Pension Liability 5.12 Subsidiaries and Other Equity Investments 5.16 IP Collateral 5.24 Senior Financing 5.25 MELF Financing 6.18 Prevailing Wages and Applicable Laws Related to Funding Sources 6.21 Certain Lender Covenants Required under title 17, Chapter 17-400 of the Philadelphia Code 7.01 Existing Liens 7.05 Permitted Guarantees 8.01 Navy Yard Equipment 8.02 Navy Yard Project Line Item Budget and Disbursement Schedule 8.03 Navy Yard Project Timetable 8.06 Navy Yard Project Permits and Timetable 8.15 Landlord’s Work with Deadlines for Commencement and Completion of Stages 9.02 Specific Lender Remedies Resulting from Loan Parties’ Failure to Comply with Sections 6.12, 6.18, 6.21 and 7.20 11.02 Lender’s Office, Certain Addresses for Notices EXHIBITS A Form of Loan Request B Form of Growth Loan Note C Form of HUD Loan Note D Form of Guaranty E Form of Philadelphia Workforce Development Corporation Notice Letter F Fox Street Property Legal Description G Hunting Park Property Legal Description H Navy Yard Property Legal Description I Oxford Property Legal Description J Form of Certificate of Completion K Form of Certificate of Advance CREDIT AGREEMENT THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of September 6, 2007, between TASTY BAKING COMPANY, a Pennsylvania corporation (“Borrower”), the other Loan Parties party hereto and
